                                         47 Filed 04/05/21
         Case 1:19-cr-00377-NRB Document 46       04/06/21 Page 1 of 1




                                          April 5, 2021

By ECF

The Honorable Naomi R. Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Sirron Stafford
              19 CR 377 (NRB)

Dear Judge Buchwald:

        I write with the consent of the Government to request an adjournment of Mr. Stafford’ s
sentencing hearing until the first week of June. As the Court is aware, Mr. Stafford has a new
matter pending before Judge Hellerstein. The additional time requested would allow the parties
to determine how the new case will affect the matter before this Court and discuss any possible
global resolution. Moreover, in light of the ongoing COVID-19 pandemic, this adjournment will
hopefully allow the Court to conduct the sentencing hearing in person with minimal risks to the
parties, Mr. Stafford, and Mr. Stafford’ s family.


                                            Respectfully submitted,


                                            ___/s/______________
                                            Zawadi Baharanyi
                                            Assistant Federal Defender
                                            917-612-2753

                                                  Application denied.

cc:    Ryan Finkel
       Assistant United States Attorney
       (by ECF)



                                                  Dated:        New York, N.Y.
                                                                April 6, 2021
